RESPONSE TO AMENDMENT

Claims 1, 2, 6, 11, 14, 16-20 are pending in the application.  Claim 16 is withdrawn due to Applicant’s election.  Claims 3-5, 7-10, 12, 13, and 15 have been cancelled.
Amendments to the claims, filed October 27, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 2, 7, 8, 10, 11, and 20 over Yukitoshi (U.S. 4,353,951) in view of Nobuo (JPH0647863) and as evidenced by Watson (Electrical Resistance Alloys), made of record in the office action mailed July 27, 2020, Page 3, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed October 27, 2020.
The 35 U.S.C. §103 rejection of claims 3, 18, and 19 over Yukitoshi (U.S. 4,353,951) in view of Nobuo (JPH0647863) and further in view of Yuasa (U.S. Pat. Pub. 2005/0244660), made of record in the office action mailed July 27, 2020, Page 6, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed October 27, 2020.
The 35 U.S.C. §103 rejection of claims 4-6 over Yukitoshi (U.S. 4,353,951) in view of Nobuo (JPH0647863) and further in view of Bellemare (U.S. Pat. Pub. 2014/0227827), made of record in the office action mailed July 27, 2020, Page 8, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed October 27, 2020.
The 35 U.S.C. §103 rejection of claims 12-15 over Yukitoshi (U.S. 4,353,951) in view of Nobuo (JPH0647863) and further in view of Iwasa (U.S. 5,753,885), made of record in the office 
The 35 U.S.C. §103 rejection of claim 17 over Yukitoshi (U.S. 4,353,951) in view of Yuasa (U.S. Pat. Pub. 2005/0244660), made of record in the office action mailed July 27, 2020, Page 12, Paragraph 12 has been withdrawn due to Applicant’s amendment in the response filed October 27, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 13, “selected from a group” should read “selected from the group”.  
In line 17, “selected from a group” should read “selected from the group”.
In lines 20-21, “silicon oxide; or a mixture of copper” should read “silicon oxide; and a mixture of copper”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yukitoshi (U.S. 4,353,951) in view of Nobuo (JPH0647863) and Blair (U.S. 4,119,763).  For discussion of Nobuo, see the English Machine Translation.
Abstract) comprising: a first metal sheet (Abstract); a second metal sheet (Abstract); wherein each of the first and second metal sheets are made of an aluminum based material characterized by an aluminum electrical resistivity (Col. 1, lines 61-63); an adhesive core (Abstract); wherein the adhesive core is disposed between and bonded to the first and second metal sheets such that the adhesive core is coextensive with each of the first and second metal sheets (Fig. 1; Col. 4, lines 8-10); wherein the first metal sheet, the second metal sheet, and the adhesive core are laminated together to form the laminate structure (Fig. 1; Col. 4, lines 8-10); wherein the adhesive core includes a plurality of electrically conductive filler particles dispersed in an adhesive material (Abstract; Col. 2, lines 42-46); wherein the filler particles are made of a first filler material and a second filler material which is a different material than the first filler material (Col. 2, lines 42-46); wherein the plurality of electrically conductive filler particles defines a conduction path by which an electrical current applied to one of the first and second metal sheets is conducted through the adhesive core to the other of the first and second metal sheets to generate a resistive heat (Col. 4, lines 11-21).  Yukitoshi further teaches wherein the laminate structure is characterized by an adhesive strength as measured by T-peel of at least 1.75 N/mm (8.8 kg/25 mm = about 3.45 N/mm, Film No. 30, Table 1).  Note, that while the adhesive strength is measured for a laminate having both sheets be steel, one of ordinary skill in the art would have expected similar results when both sheets are aluminum.
Yukitoshi fails to teach wherein a percentage weight of the filler particles is in a range of about 12% to 49%, about 12% to 37.5%, and about 12% to 30%, respectively, of a total weight of the adhesive core.
Abstract).  Nobou further teaches the conductive particles are included in 1.0-40 parts by weight per 100 parts per weight of organic resin (Abstract; 0.99-28.6 wt.%).  Additionally, Nobou teaches that if the conductive particles are included in less than 1.0 parts by weight per 100 parts by weight of the organic resin (0.99 wt%), it is insufficient in improving the conductivity and if the conductive particles are included in more than 40 parts by weight (28.6%), the adhesion between the organic resin and the aluminum material is reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductive particles be included in the adhesive core of Yukitoshi in a range of 0.99-28.6 wt.% of the total weight of the adhesive core as taught Nobou in order to ensure sufficient improvement of the conductivity.  One of ordinary skill in the art would have been motivated to have the conductive particles included in the adhesive core in a range of 0.99-28.6 wt.% of the total weight of the adhesive core in order to avoid the adhesion between the organic resin and the aluminum from being reduced.
While the reference does not specifically teach the claimed range of  about 12% to 49%, about 12% to 37.5%, and about 12% to 30%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
2P such that the first iron phosphide compound is different than the second iron phosphide compound.  However, Yukitoshi does teach that any conductive powder can be used as the metallic powder (filler particles) (Col. 2, lines 42-43).
Blair teaches a weldable composition for metal surfaces which comprises a binder and a filler (Abstract) wherein the filler is conductive metal particles (Col. 1, line 35).  Blair further teaches the majority of the filler are refractory ferro alloys (Col. 4, lines 8-11) such as iron phosphides which can comprise mixture of Fe2P and FeP (Col. 4, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the first and second fillers of Yukitoshi in view of Nobuo to be iron phosphides, such as various mixtures of Fe2P and FeP such that the first iron phosphide compound is different than the second iron phosphide compound, as taught by Blair as being suitably useful conductive filler particles for weldable compositions.
Furthermore, as the first and second fillers are the same as being claimed, at least one of the first and second filler materials would have a filler electrical resistivity greater than the aluminum electrical resistivity.
Regarding claim 2, the laminate of Yukitoshi is designed to be spot weldable (Abstract) which would therefore require partial melting of the first and second sheets in the conduction path.
Regarding claim 14, Blair teaches that in addition iron phosphides, other ferro alloys such as ferrosilicon can be used (Col. 4, lines 8-12).  As such, Blair teaches the wherein the filler 
Regarding claim 20, Yukitoshi teaches wherein the laminate structure is a first laminate structure (as discussed above); wherein the adhesive strength of the first laminate structure (8.8 kg/25 mm, Film No. 30, Table 1) is at least 90% of an adhesive strength of a second laminate structure; and wherein the second laminate structure is configured as the first laminate structure formed without the plurality of electrically conductive filler particles (7.9 kg/25 mm, Film No. 25, Table 1).  Note, that while the adhesive strength is measured for a laminate having both sheets be steel, one of ordinary skill in the art would have expected similar results when both sheets are aluminum.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yukitoshi (U.S. 4,353,951) in view of Nobuo (JPH0647863) and Blair (U.S. 4,119,763) and further in view of Yuasa (U.S. Pat. Pub. 2005/0244660).  For discussion of Nobuo, see the English Machine Translation.
Yukitoshi, Nobuo, and Blair are relied upon as discussed above.
Regarding claim 18 and 19, Yukitoshi in view of Nobuo and Blair fails to teach further comprising: an intermediate layer disposed between the adhesive core and a surface of one of the first and second metal sheets; wherein the intermediate layer is a passivation layer configured to passivate the surface of one of the first and second metal sheets and wherein the intermediate layer includes one of titanium, zirconium, and tri-chromium oxide.
Yuasa teaches a weldable coated metal material comprising a metal sheet having formed on at least one surface thereof a coat layer containing electrically conductive particles (Abstract).  Paragraph [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an intermediate layer (undercoating layer), comprising titanium, zirconium, or tri-chromium oxide, disposed between the adhesive core and a surface of one of the first and second metal sheets of Yukitoshi in view of Nobuo and Blair as taught by Yuasa in order to enhance the adhesion between the adhesive core and the metal sheet.
Furthermore, since Yuasa teaches the undercoating layer (intermediate layer) includes one of titanium, zirconium, and tri-chromium oxide, the undercoating layer (intermediate layer) would inherently be a passivation layer configured to passivate the surface of one of the first and second metal sheets of Yukitoshi in view of Nobuo, Blair, and Yuasa.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yukitoshi (U.S. 4,353,951) in view of Schmidt (U.S. 6,368,718).  
Regarding claim 17, Yukitoshi teaches a laminate structure (Abstract) comprising: a first metal sheet (Abstract); a second metal sheet (Abstract); wherein the first and second metal sheets are made of an aluminum based material characterized by an aluminum electrical resistivity (Col. 1, lines 61-63); an adhesive core (Abstract); wherein the adhesive core is disposed between and bonded to the first and second metal sheets (Fig. 1; Col. 4, lines 8-10); wherein the adhesive core includes a plurality of electrically conductive filler particles dispersed in an adhesive material Abstract; Col. 2, lines 42-46); wherein the filler particles are made of a first filler material and a second filler material which is a different material than the first filler material (Col. 2, lines 42-46); wherein the plurality of electrically conductive filler particles defines a conduction path by which an electrical current applied to one of the first and second metal sheets is conducted through the adhesive core to the other of the first and second metal sheets to generate a resistive heat (Col. 4, lines 11-21).  Yukitoshi additionally teaches that any conductive powder can be used as the metallic powder (filler particles) (Col. 2, lines 42-43).  
Yukitoshi fails to teach wherein: the first filler material is selected from a group consisting of magnesium, silicon, and copper; and the second filler material is an oxide of the selected one of first filler material, such that the mixture of the first filler material and the second filler material is selected from a group consisting of: a mixture of magnesium and magnesium oxide; a mixture of silicon and silicon oxide; or a mixture of copper and copper oxide.
Schmidt teaches weldable compositions for metal substrates comprising a binder and a filler (Abstract) wherein the filler includes a filling agent, such as silicon oxide, and a semiconducting material, such as silicon (col. 2, lines 3-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date for the metallic powder of Yukitoshi to be a combination of silicon and silicon oxide as taught by Schmidt as electrically conductive filler particles useful in weldable compositions.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 27, 2020 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  The arguments that are still relevant to the current rejections will be addressed.

The statement of “one of ordinary skill in the art would have expected similar results when both sheets are aluminum” is not the Examiner taking Official Notice but rather the Examiner acknowledging the differences between the claimed method of measuring and how the prior art measures the adhesive strength.  Absent any evidence, it would have been obvious to one of ordinary skill in the art, that everything else being equal, that similar adhesive strengths would be achieved when measuring it with aluminum sheets instead of steel sheets.  The Applicant has not provided any evidence or reasoning that the adhesive strength of the laminate of Yukitoshi would be significantly different when measuring it using aluminum sheets instead of steel sheets.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

			


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 28, 2021


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788